DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (20180188579), Jeong hereinafter.

Regarding claim 1, Jeong discloses a display panel comprising: a first substrate (10, ¶ [54], fig. 1) having a first wiring (DL, ¶ [57]); a second substrate (20) having a second wiring (201, ¶ [73], fig. 2), the first substrate (10) and the second substrate (20) being laminated on each other to form a laminated structure (LS, hereinafter as denoted on the figure below); and a third wiring (30) located on a side surface of the laminated structure (LS), wherein the third wiring (30) connects (¶ [81]) the first wiring (DL) and the second wiring (201).

    PNG
    media_image1.png
    484
    432
    media_image1.png
    Greyscale

Regarding claim 2, Jeong discloses that the first wiring (DL) is located on a side (100a, ¶ [57], fig. 4) of the first substrate (10) away from the second substrate (20), and wherein the second wiring (201) is located on a side (200b, ¶ [76]) of the second substrate (20) away from the first substrate (10).
Regarding claim 3, Jeong discloses that the first substrate (10) further comprises a light emitting device (UP, ¶ [63], fig. 3) located on the same side as the first wiring (DL) located, and wherein the second substrate (20) further comprises a flexible printed circuit board (61, ¶ [100]) located on the same side as the second wiring (201) located.
Regarding claim 4, Jeong discloses that the first substrate (10) and the second substrate (20) have the same size and shape (fig. 4).
Regarding claim 5, Jeong discloses that the first substrate (10) further comprises a first protective layer (170, ¶ [181], fig. 13) covering the first wiring (DL), wherein the second substrate (20) further comprises a second protective layer (600, ¶ [244], fig. 19) covering the second wiring (201), and wherein the display panel further comprises a third protective layer (50, ¶ [97]) covering the third wiring (30).
Regarding claim 6, Jeong discloses that an adhesive layer (15, ¶ [72], fig. 4) located between the first substrate (10) and the second substrate (20).
Regarding claim 7, Jeong discloses that portions, located at least in an edge region of the display panel, of the first wiring (DL) and the second wiring (201) are aligned with each other along a laminated direction (see fig. 7).
Regarding claim 8, Jeong discloses that the first wiring (DL) and the second wiring (201) have the same line width and spacing (see fig. 7).
Regarding claim 9, Jeong discloses a method for manufacturing a display panel, the method comprising: providing a first substrate (10, ¶ [54], fig. 1) having a first wiring (DL, ¶ [57]); providing a second substrate (20) having a second wiring (201, ¶ [73], fig. 2); joining the first substrate (10) and the second substrate (20) to form a laminated structure (LS, hereinafter as denoted on the figure below); and forming a third wiring (30) on a side surface of the laminated structure (LS) to connect (¶ [81]) the first wiring (DL) and the second wiring (201).

    PNG
    media_image1.png
    484
    432
    media_image1.png
    Greyscale

Regarding claim 10, Jeong discloses that joining the first substrate (10) and the second substrate (20) comprises joining a side (100b, ¶ [75], fig. 4) of the first substrate (10) away from the first wiring (DL) and a side (200a) of the second substrate (20) away from the second wiring (201).
Regarding claim 11, Jeong discloses that providing the first substrate (10) further comprises disposing a light emitting device (UP, ¶ [63], fig. 3) on a side of the first substrate (10) on which the first wiring (DL) is formed, and wherein providing the second substrate (20) further comprises disposing a flexible printed circuit board (61, ¶ [100]) on a side of the second substrate (20) on which the second wiring (201) is formed.
Regarding claim 12, Jeong discloses that forming the third wiring (30) comprises: forming a conductive layer on a side surface of the laminated structure (LS); and patterning the conductive layer to form the third wiring (30) (¶ [79]).
Regarding claim 14, Jeong discloses providing the first substrate (10) further comprises forming a first protective layer (170, ¶ [181], fig. 13) on a side of the first substrate (10) on which the first wiring (DL) is formed, providing the second substrate (20) further comprises forming a second protective layer (600, ¶ [244], fig. 19) on a side of the second substrate (20) on which the second wiring (201) is formed, and after the third wiring (30) is formed, the method further comprises forming a third protective layer (50, ¶ [97]) covering the third wiring (30).  
Regarding claim 15, Jeong discloses that before joining the first substrate (10) and the second substrate (20), an adhesive layer (15, ¶ [72], fig. 4) is formed on a surface to be joined of at least one of the first substrate (10) and the second substrate (20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (20180188579), Jeong hereinafter.
Regarding claim 13, Jeong discloses chamfering of side of the first base substrate 100 to have a certain angle or length, or may be rounded to have a certain curvature.
However, Jeon is silent about the chamfering been done grinding the side surface of the laminated structure. 
It is considered within the capabilities of one skilled in the art to chamfering the first base substrate by grinding as an obvious matter of design engineering since grinding is a low-cost procedure.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to grind the side surface of the laminated structure before forming the third wiring as an obvious matter of design engineering, in order to have low manufacturing costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE M DIAZ/           Examiner, Art Unit 2879

/ANNE M HINES/           Primary Examiner, Art Unit 2879